DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an After Final Consideration Pilot 2.0 program request in conjunction with Applicant’s Response to Official Action dated 23 March 2021 (“Response”).  Because the claims as presented in the Response were not deemed allowable at that time, the Response is not entered.  Instead, the Examiner and Applicant conducted a telephonic interview as part of the AFCP 2.0 program and proposed amended claims (see attachment to Interview Summary form) are entered herein by Examiner’s Amendment, the amended and allowable claims including the amendments included in the Response as well as the additional limitations provided during the interview in order to simplify entry and annotation of the claims to show the amended portions thereof.  Claims 1, 5, 12, 20, 22, 30, 32, 34, 36-39 and 93-100 are currently pending in this application and are subject to examination herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Hudachek on 06 April 2021.

The application has been amended as follows: 

Claim 1 (currently amended).	A selective access system comprising:
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls;
an opening disposed within said side wall, said opening communicating with said interior space;
a cover slidably engaged with said container, said cover configured to slide upward and downward between a first position and a second position; 
wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 
a force generator coupled to said cover, said force generator generating a pre-selected force amount which when unopposed, provides said first position of said cover; 
a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element 
said stop element connected to said cover to inwardly extend from said cover into said interior space;
said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 
wherein upon upward sliding travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward sliding travel of said cover; and 
wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system; and
a cover actuator connected to said cover to facilitate disposition of said cover in said second position.

Claims 2-4 (canceled).	 

Claim 5 (previously presented).	The selective access system of claim 1, wherein said stop element comprises a protrusion which outwardly extends from a cover rear face of said cover.

Claims 6-11 (canceled).	

Claim 12 (previously presented).  The selective access system of claim 1, wherein said force generator comprises a weight element which generates said pre-selected force amount.

Claims 13-19 (canceled).	

Claim 20 (previously presented).  The selective access system of claim 12, wherein said pre-selected force amount is not less than about 6.8 kilograms.

Claim 21 (canceled).	 

Claim 22 (previously presented).  The selective access system of claim 12, wherein said weight element is integrated with said cover.

Claims 23-29 (canceled).

Claim 30 (original).  The selective access system of claim 1, further comprising a prop and a bore; wherein upon reception within said bore, said prop supports said cover in said second position. 

Claim 31 (canceled).	

Claim 32 (original).  The selective access system of claim 1, further comprising an access door pivotally coupled to said top wall.

Claim 33 (canceled).	

Claim 34 (original).  The selective access system of claim 1, further comprising an anchor assembly to facilitate anchoring said selective access system to a support surface.

Claim 35 (canceled).	

Claim 36 (original).  The selective access system of claim 1, wherein only one said opening is disposed within said side wall.

Claim 37 (original).  The selective access system of claim 1, further comprising a plurality of said openings disposed within said side wall.

Claim 38 (original).  The selective access system of claim 37, further comprising:
	a first opening disposed within a front side wall component of said side wall; and
	a second opening disposed within a rear side wall component of said side wall.  

Claim 39 (original).  The selective access system of claim 38, further comprising:
	a first cover disposed proximate said first opening; and
	a second cover disposed proximate said second opening.

Claims 40-92 (canceled).

Claim 93 (currently amended).	A selective access system comprising:
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls;
an opening disposed within said side wall, said opening communicating with said interior space;
a cover slidably engaged with said container, said cover configured to slide upward and downward between a first position and a second position; 
wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 

a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element 
said stop element connected to said cover to inwardly extend from said cover into said interior space;
said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 
wherein upon upward travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward travel of said cover; and
wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system.

Claim 94 (previously presented).  The selective access system of claim 93, further comprising a cover actuator coupled to said cover to facilitate disposition of said cover in said second position.

Claim 95 (previously presented).  The selective access system of claim 93, wherein said stop element comprises a protrusion which outwardly extends from a cover rear face of said cover.

Claim 96 (previously presented).  The selective access system of claim 93, wherein said force generator comprises a weight element which generates said pre-selected force amount, said weight element integrated with said cover.

Claim 97 (currently amended).	A selective access system comprising:
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls;
an opening disposed within said side wall, said opening communicating with said interior space;
a cover slidably engaged with said container, said cover configured to slide upward and downward between a first position and a second position; 
wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 
a force generator coupled to said cover, said force generator generating a pre-selected force amount which when unopposed, provides said first position of said cover; and
a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element 
said stop element coupled to said cover to inwardly extend from said cover into said interior space;
said engagement element coupled to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 
wherein upon upward sliding travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward sliding travel of said cover; and
wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system.

Claim 98 (previously presented).  The selective access system of claim 97, further comprising a cover actuator coupled to said cover to facilitate disposition of said cover in said second position.

Claim 99 (previously presented).  The selective access system of claim 97, wherein said stop element comprises a protrusion which outwardly extends from a cover rear face of said cover.

Claim 100 (previously presented).  The selective access system of claim 97, wherein said force generator comprises a weight element which generates said pre-selected force amount, said weight element integrated with said cover.

Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1, 5, 12, 20, 22, 30, 32, 34, 36, 37-39 and 93-100 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a selective access system comprising:
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls;
an opening disposed within said side wall, said opening communicating with said interior space;
a cover slidably engaged with said container, said cover configured to slide upward and downward between a first position and a second position; 
wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 
a force generator coupled to said cover, said force generator generating a pre-selected force amount which when unopposed, provides said first position of said cover; 
a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element;
said stop element connected to said cover to inwardly extend from said cover into said interior space;
said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 

wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system; and
a cover actuator connected to said cover to facilitate disposition of said cover in said second position.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a selective access system comprising a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls; a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element; said stop element connected to a cover to inwardly extend from said cover into said interior space; said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space; wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; wherein upon upward sliding travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward sliding travel of said cover; and wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system.
Claims 5, 12, 20, 22, 30, 32, 34 and 36-39 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 93, the prior art of record fails to disclose or otherwise teach a selective access system comprising:

an opening disposed within said side wall, said opening communicating with said interior space;
a cover slidably engaged with said container, said cover configured to slide upward and downward between a first position and a second position; 
wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 
a force generator coupled to said cover, said force generator generating a pre-selected force amount which when unopposed, provides said first position of said cover; and
a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element;
said stop element connected to said cover to inwardly extend from said cover into said interior space;
said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 
wherein upon upward travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward travel of said cover; and

Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a selective access system comprising a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls; a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element; said stop element connected to a cover to inwardly extend from said cover into said interior space; said engagement element connected to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; wherein upon upward travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward travel of said cover; and wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system.
Claims 94-96 depend, either directly or ultimately, from allowable, independent claim 93 and are, therefore, likewise allowed.
Regarding independent claim 97, the prior art of record fails to disclose or otherwise teach a selective access system comprising:
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls;
an opening disposed within said side wall, said opening communicating with said interior space;

wherein in said first position, said cover overlays said opening; and
wherein in said second position, said cover disposes away from at least a portion of said opening to permit access to said interior space; 
a force generator coupled to said cover, said force generator generating a pre-selected force amount which when unopposed, provides said first position of said cover; and
a stop assembly coupled to said selective access system, said stop assembly comprising a stop element and an engagement element;
said stop element coupled to said cover to inwardly extend from said cover into said interior space;
said engagement element coupled to at least one of said side wall or said top wall to inwardly extend from said container into said interior space;  
wherein when said cover disposes in said first position, said stop element and said engagement element dispose in vertically spaced apart relation and are disengaged from one another; 
wherein upon upward sliding travel of said cover, said stop element abuttingly engages with said engagement element to stop further upward sliding travel of said cover; and
wherein said container and said cover entirely surround said stop element and said engagement element to preclude access to said stop element and said engagement element from outside of said selective access system.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a selective access system comprising a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls; a stop assembly coupled to 
Claims 98-100 depend, either directly or ultimately, from allowable, independent claim 97 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat Nos. 4,384,376 to Shrode and U.S. Pat. Pub. No. 2006/0103279 to Lai relate to engagement elements that engage with a stop assembly to restrict relative motion between two components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643